Title: To James Madison from Hazlewood Farish, 27 November 1819
From: Farish, Hazlewood
To: Madison, James


Sir:
Fredericksburg, 27th Nov. 1819.
Agreeably to the wishes of the President and Directors of the Potomac Steam Boat Company, I herewith beg leave to hand you a copy of their proceedings on the 25th instant, and have to request your attendance at Mr. Davis’s Hotel, in the City of Washington, at 12 o’clock, on Thursday the 16th of December, either in person or by proxy. I am, very respectfully, Sir, Your most obed’t serv’t,
Hazlewood Farish,Secretary to the Pot. S. B. Company.
